DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 10/16/2020 Amendments/Arguments, which directly amended claims 1, 7-8; cancelled claim 4; and traversed the rejections of the claims of the 07/22/2020 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-3 and 5-8 are allowed.
Regarding claims 1 and 7-8, an antenna control apparatus, method, and a head-mounted display comprising “wherein a size in a range of the attitude of the head-mounted display in which the antenna is controlled to be driven differs depending on the antenna”, in combination with the other claimed subject matter, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0364208 discloses systems and methods for reducing hops associated with a head mounted display.  The head mounted display includes a communications circuit for receiving and transmitting interactive media associated with a game program via a network.  The interactive media is processed by the game cloud system and streamed directly to the communications circuit of the head mounted display.  The head mounted display further includes a user input circuit for receiving an action from a user to generate an input, which includes position and motion detected by the user input circuit.  The head mounted display includes a game processing circuit for decoding the interactive media received from the network.  The game processing circuit drives a portion of interactivity associated with the game program.  The portion of interactivity is generated based on the input.
US 9,757,016 discloses a wireless communication system including a wireless capsule including an imaging section, a posture control section, a first wireless communication section which transmits an image captured by the imaging section and receives a control signal for controlling the posture control section, and a power supply section which supplies power to the imaging section and the posture control section, and a wireless terminal apparatus including a second wireless communication section which receives the image transmitted from the first wireless communication section, and transmits the control signal, a display control section which performs a control in a manner that the image is displayed on a display section, a posture detection section which detects a posture of the display section, and a generation section which generates the control signal based on a posture signal detected by the posture detection section.

US 10,146,302 discloses a head-mounted display (HMD), including the following: a transceiver; a plurality of antenna arrays; a selector configured to determine which of the antenna arrays is active for wireless communication of data by the transceiver; a display configured to render video data received by the transceiver through the active antenna array.
US 10,429,644 discloses methods, systems, and non-transitory computer-readable storage media, for processing data for an augmented reality environment.  An augmented reality user device receives at least one signal from a radio frequency beacon at at least one radio frequency receiver of the augmented reality user device.  A spatial resolution operation is performed in relation to the at least one received signal to determine a location of the radio frequency beacon.  A virtual object is rendered in an augmented reality environment on the augmented reality user device at least on the basis of the determined location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646